Case 1:20-cv-04865-AKH Document 17-1 Filed 02/12/21 Page 1 of 18




           EXHIBIT A
          Case
            Case
               1:20-cv-04865-AKH
                 1:20-cv-04865-AKHDocument
                                    Document
                                           17-1
                                             1 Filed
                                                Filed06/24/20
                                                      02/12/21 Page
                                                                Page12ofof718




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CLINT BREWER,

                                  Plaintiff,                    Docket No. 1:20-cv-4865

           - against -                                          JURY TRIAL DEMANDED


 SOFIA VERGARA ENTERPRISES, INC. and SOFIA
 VERGARA

                                   Defendants.


                                               COMPLAINT

          Plaintiff Clint Brewer (“Brewer” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendants Sofia Vergara Enterprises, Inc. (“Sofia Vergara

Enterprises”) and Sofia Vergara (“Vergara” and together with Sofia Vergara Enterprises

“Defendants”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendants’

unauthorized reproduction and public display of a copyrighted photograph of actress Sofia

Vergara, owned and registered by Brewer, a professional photographer. Accordingly, Brewer

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE
        Case
          Case
             1:20-cv-04865-AKH
               1:20-cv-04865-AKHDocument
                                  Document
                                         17-1
                                           1 Filed
                                              Filed06/24/20
                                                    02/12/21 Page
                                                              Page23ofof718




       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendants

because Defendants resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Brewer is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 21809 Providencia Street,

Woodland Hills, California 91364.

       6.      Upon information and belief, Sofia Vergara Enterprises is a business corporation

registered with the New York State Department of Corporations do business in New York. At all

times material hereto, Sofia Vergara Enterprises has operated their Instagram page the URL:

www.Instagram.com/SofiaVergara (the “Website”).

       7.      Vergara is an individual that has operated her Instagram page at the

www.Instagram.com/SofiaVergara (the “Website”)

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Brewer photographed actress Sofia Vergara (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       9.      Brewer then licensed the Photograph to Daily Mail. The Daily Mail ran an article

that featured the Photograph titled Sofia Vergara is effortlessly chic in ripped jeans as she joins

Heidi Klum when walking onto the set of America’s Got Talent. See URL:

https://www.dailymail.co.uk/tvshowbiz/article-8076073/Sofia-Vergara-Heidi-Klum-walk-set-
        Case
          Case
             1:20-cv-04865-AKH
               1:20-cv-04865-AKHDocument
                                  Document
                                         17-1
                                           1 Filed
                                              Filed06/24/20
                                                    02/12/21 Page
                                                              Page34ofof718




Americas-Got-Talent.html. Brewer’s name was featured in watermark on the Photograph

identifying him as the photographer of the Photograph. A screenshot of the Photograph on the

article is attached hereto as Exhibit B.

       10.     Brewer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-207-931.

       B.      Defendants’ Infringing Activities

       12.     Defendants ran the Photograph on the Website to promote their brand and

clothing. See: https://www.instagram.com/p/B9Zt2ULlry5/. A screenshot of the Photograph on

the Website is attached hereto as Exhibit B.

       13.     Defendants had a link to Walmart on the Photograph on the Website which is

where the clothing can be bought. See Exhibit B.

       14.     Defendants did not license the Photograph from Plaintiff for its Website, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

       15.     The post with the Photograph received over 263,000 likes.

       16.     The Website has 19 million followers.

                               CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                               (17 U.S.C. §§ 106, 501)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and has never been,
          Case
            Case
               1:20-cv-04865-AKH
                 1:20-cv-04865-AKHDocument
                                    Document
                                           17-1
                                             1 Filed
                                                Filed06/24/20
                                                      02/12/21 Page
                                                                Page45ofof718




licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          19.   The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          20.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          21.   As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants’ profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          22.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants’ willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          23.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                            DEFENDANTS
                             (17 U.S.C. § 1202)

          24.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-23 above.

          25.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the Daily Mail which contained watermark on the Photograph stating, “Clint
        Case
          Case
             1:20-cv-04865-AKH
               1:20-cv-04865-AKHDocument
                                  Document
                                         17-1
                                           1 Filed
                                              Filed06/24/20
                                                    02/12/21 Page
                                                              Page56ofof718




Brewer Photography” and then Defendant cropped out Plaintiff’s watermark on the Photograph

and placed it on the Website.

       26.     Upon information and belief, Defendants intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       27.     The conduct of Defendants violates 17 U.S.C. § 1202(b).

       28.     Upon information and belief, Defendants falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       29.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Defendants intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Defendants also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       30.     As a result of the wrongful conduct of Defendants as alleged herein, Plaintiff is

entitled to recover from Defendants the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Defendants because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       31.     Alternatively, Plaintiff may elect to recover from Defendants statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case
  Case
     1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                          Document
                                 17-1
                                   1 Filed
                                      Filed06/24/20
                                            02/12/21 Page
                                                      Page67ofof718




1.   That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

     Photograph in violation of 17 U.S.C §§ 106 and 501;

2.   The Defendants be adjudged to have falsified, removed and/or altered copyright

     management information in violation of 17 U.S.C. § 1202.

3.   That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants’

     profits, gains or advantages of any kind attributable to Defendants’ infringement

     of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

     per copyrighted work infringed pursuant to 17 U.S.C. § 504;

4.   That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

     a) Plaintiff’s actual damages and Defendants profits, gains or advantages of any

     kind attributable to Defendants falsification, removal and/or alteration of

     copyright management information; or b) alternatively, statutory damages of at

     least $2,500 and up to $ 25,000 for each instance of false copyright management

     information and/or removal or alteration of copyright management information

     committed by Defendants pursuant to 17 U.S.C. § 1203(c);

5.   That Defendants’ be required to account for all profits, income, receipts, or other

     benefits derived by Defendants as a result of its unlawful conduct;

6.   That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

     U.S.C. § 505;

7.   That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

     17 U.S.C. § 1203(b);

8.   That Plaintiff be awarded pre-judgment interest; and

9.   Such other and further relief as the Court may deem just and proper.
       Case
         Case
            1:20-cv-04865-AKH
              1:20-cv-04865-AKHDocument
                                 Document
                                        17-1
                                          1 Filed
                                             Filed06/24/20
                                                   02/12/21 Page
                                                             Page78ofof718




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 24, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Clint Brewer
Case
 Case1:20-cv-04865-AKH
      1:20-cv-04865-AKH Document
                         Document17-1
                                  1-1 Filed 06/24/20
                                            02/12/21 Page 1
                                                          9 of 2
                                                               18




                EXHIBIT A
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-1 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page10
                                                           2 of
                                                             of218
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-2 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page11
                                                           1 of
                                                             of218




                 EXHIBIT B
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-2 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page12
                                                           2 of
                                                             of218
         Case
         Case
       Case
        Case   1:20-cv-00641-LJV
               1:20-cv-00598-LY
               1:20-cv-00609-LY
            1:20-cv-04865-AKH
              1:20-cv-04865-AKH
Case 2:20-cv-02538-JMA-AKT
        Case
        Case  1:20-cv-04220-ALC
              1:20-cv-04189-GBD
              1:20-cv-04830-PAE   Document
                                  Document
                                 Document
                                   Document
                              Document
                                  Document
                                   Document 1-3
                                            1-3
                                        1-317-1
                                             1-3
                                            1-3
                                             1-3  Filed
                                                  Filed
                                                  Filed
                                              FiledFiled
                                                  Filed
                                                   Filed06/04/20
                                                        06/08/20
                                                         05/31/20
                                                         02/12/21
                                                          06/24/20
                                                    06/07/20
                                                        06/02/20
                                                         06/23/20
                                                          06/01/20 Page
                                                                   Page
                                                                     1 of11
                                                                   Page
                                                                PagePage
                                                                   Page
                                                                    Page  11
                                                                           1of
                                                                          13
                                                                           4 of
                                                                              of2
                                                                             of
                                                                            of
                                                                             of 423
                                                                                 24
                                                                                  6818 #: 13
                                                                             PageID




                           EXHIBIT C
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-3 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page14
                                                           2 of
                                                             of618
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-3 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page15
                                                           3 of
                                                             of618
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-3 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page16
                                                           4 of
                                                             of618
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-3 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page17
                                                           5 of
                                                             of618
Case
 Case1:20-cv-04865-AKH
       1:20-cv-04865-AKHDocument
                         Document17-1
                                   1-3 Filed
                                       Filed02/12/21
                                             06/24/20 Page
                                                      Page18
                                                           6 of
                                                             of618
